COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-163-CV
 
BENEDEK BROADCASTING           
           
           
           
           
APPELLANT
CORPORATION, D/B/A
KAUZ-TV CHANNEL 6
V.
LARRY TOMPKINS        
           
           
           
           
           
    APPELLEE
------------
FROM THE 78TH DISTRICT COURT OF WICHITA
COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's
"Notice Of Withdrawal Of Notice Of Appeal."  It is the court's
opinion that the motion should be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
           
           
           
           
           
           
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: July 24, 2003

1. See Tex. R. App. P. 47.4.